Citation Nr: 1115646	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  09-27 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for frostbite of the feet and legs with arthritis, swelling, and weakness of the feet and knees.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for left shoulder arthritis.

4.  Entitlement to service connection for left hip arthritis.

5.  Entitlement to service connection for right hip arthritis.  


ATTORNEY FOR THE BOARD

E.M. Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1952 to February 1956, and from May 1958 to March 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2008 rating decision of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  Entitlement to service connection for frostbite of the feet and legs with arthritis, swelling, and weakness of the feet and knees was last denied in a November 2001 rating decision.  In the absence of a perfected appeal that decision is final.  

2.  Evidence submitted since the November 2001 rating decision when considered by itself or in connection with the evidence previously assembled, does not relate to an unestablished fact necessary to reopen the claim of service connection for frostbite of the feet and legs with arthritis, swelling, and weakness of the feet and knees.

3.  The record does not demonstrate that the Veteran's claimed in-service stressful events have been corroborated and there is no evidence of a diagnosis of or treatment for any psychiatric disorder.  

4.  The Veteran's left shoulder arthritis is not shown to be etiologically related to service.

5.  The Veteran's left hip arthritis is not shown to be etiologically related to service.  

6.  The Veteran's right hips arthritis is not shown to be etiologically related to service.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the previously denied claim of entitlement to service connection for frostbite of the feet and legs with arthritis, swelling, and weakness of the feet and knees.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156 (2010).

2.  PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2010).

3.  Left shoulder arthritis was not incurred in or aggravated by service, nor may arthritis of the left shoulder be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

4.  Left hip arthritis was not incurred in or aggravated by service, nor may arthritis of the left hip be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

5.  Right hip arthritis was not incurred in or aggravated by service, nor may arthritis of the right hip be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in January 2008, prior to the date of the issuance of the appealed October 2008 rating decision.  The Board further notes that this letter informed the Veteran that a disability rating and an effective date for the award of benefits are assigned in cases where service connection is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specific to requests to reopen, the Veteran must be notified of both the reopening criteria and the criteria for establishing the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Veteran was also notified of this criteria in the January 2008 letter.  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, he was afforded a VA examination in July 2008 that was fully adequate for the purposes of determining the nature and etiology of the arthritis of his hips, his left knee, and left shoulder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the Veteran has not been afforded a VA examination to determine the nature and etiology of the claimed PTSD; however, a VA examination or opinion is deemed necessary only if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that the Veteran suffered an event, injury, or disease in service; (c) indicates that the claimed disability or symptoms may be associated with the Veteran's service or other service- connected disability, and (d) does not contain sufficient medical evidence for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, the requirement to examine the Veteran is not triggered as the evidence of record does not meet these initial evidentiary thresholds.  

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

New and Material Evidence - Frostbite of the Feet and Legs

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2009).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 83 (1996).  Furthermore, for purposes of the new and material analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In a November 2001 rating decision, the RO last finally denied the Veteran's claim of entitlement to service connection for frostbite of the feet and legs with arthritis, swelling, and weakness of the feet and knees.  In that decision, the RO noted that the Veteran's service treatment records were negative for treatment of or complaints of frostbite.  The decision further reported that the Veteran had offered statements saying he had cold injuries aboard ship in 1953 when his feet got cold and numb.  The Veteran further reported symptoms at the time of pain in all affected parts, numbness, tingling, swelling, changes in color, sensitivity to cold, excessive, sweating, fungus infection, misshapen nails, and arthritis.  However, the RO noted that the Veteran had not submitted current medical evidence showing existence of the claimed conditions.  Service connection was denied due to the lack of evidence of a disability in-service and the lack of evidence of a current disability.  Although notified of that action the Veteran did not perfect an appeal and that decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302.  

In December 2007, the Veteran requested that his claim for entitlement to service connection for frostbite of the feet and legs with arthritis, swelling, and weakness of the feet and knees be reopened.  The Veteran submitted new VA treatment records; however, those records do not show any treatment for the residuals of frostbite.  The Veteran did not submit any additional evidence.  

While the evidence submitted since the November 2001 rating decision is new, the Board finds that such evidence is not material to the Veteran's claim for entitlement to service connection for frostbite of the feet and legs with arthritis, swelling, and weakness of the feet and knees.  As stated above, material evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  In this case, service connection was denied because there was no evidence of an in-service disability or evidence of a current disability, the submitted evidence fails to establish either of these factors.  Therefore, as this evidence is not related to an unestablished fact necessary to substantiate the claim, and is not found to be material, the Veteran's request to reopen this claim must be denied.  

Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit of the doubt doctrine does not need to be applied in this case.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection - General Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007)  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

PTSD

The Veteran contends that he has PTSD related to his active service. 

Service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a) (2009); a link, established by medical evidence, between current symptomatology and an in-service stressor; and credible supporting evidence that the claimed in-service stressor actually occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2009).

If the Veteran did not engage in combat with the enemy, his own testimony by itself is not sufficient to establish the incurrence of a stressor; rather, there must be service records or other credible supporting evidence to corroborate his testimony.  See Zarycki v. Brown, 6 Vet. App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 (1994).

The DSM-IV diagnostic criteria for PTSD include exposure to a traumatic event in which the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others; and a response that involved intense fear, helplessness, or horror.  Additional diagnostic criteria must be met before a diagnosis of PTSD is warranted.

The Veteran submitted a March 2009 statement where he described his claimed stressor.  The Veteran reported that sometime during June 1952 through 1955 his ship was hit by a big storm causing metal covers on anchor chains to be washed overboard.  The Veteran reported that he and another crewman had to recover the cover chain and that a large wave hit him and washed him off the deck and left him hanging from the side of the ship with only a life line and netting holding him.  He further reported that another wave washed him back on deck, but that two ships and 600 hundred men were lost in that storm.  

The Veteran's service treatment records are negative for any evidence of complaints or treatment for a psychiatric disability.  Service records show the Veteran served aboard the USS Chikaskia AO-54 from 1952 to 1955.  

A May 2009 RO finding states that the Navy website and ship history were negative for the incident reported by the Veteran.  Furthermore, the June 2009 statement of the case (SOC) noted that the information the Veteran submitted was too vague and not specific enough to verify.  The SOC noted that additional information, to include the specific location where the incident occurred, the name and complete unit assignment of the crewman washed overboard, was necessary in order to research the stressor incident, but the Veteran has failed to submit such evidence.  

Post service VA treatment records are negative for any evidence of complaints or treatment for a psychiatric disability.

The Board finds that entitlement to service connection for PTSD must be denied.  As the Veteran has failed to submit evidence of a current diagnosis of PTSD and there is no credible supporting evidence that the claimed in-service stressor occurred. 

The Board must make a specific finding as to whether or not the Veteran actually engaged in combat.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  If he was engaged in combat, then no additional credible supporting evidence of his claimed stressor is required.

The Veteran does not claim to have engaged in combat and his personnel records reveal that he served as an ordinary seaman and that he did not receive a Purple Heart, a Silver Star, a Combat Action Ribbon or any other commendation that would tend to connote participation in combat.  There is also no evidence of a Navy Commendation Medal with "V" device, or any other award which would confirm exposure to life threatening situations.  

As the Veteran did not participate in combat, his stressor statements must be shown to be consistent with the places, types, and circumstances of service and must be shown to have established within him a fear of hostile military or terrorist activity.  The Veteran's claimed stressor incident is likely to have caused the Veteran to fear for his life, it is not consistent with the places, types, and circumstances of his service and has been determined by the RO to be unverifiable.  The Veteran has failed to provide additional information about these events that might possibly allow for verification.  Therefore, there is no credible supporting evidence that the claimed stressors occurred.  

Additionally, the Veteran has not provided any evidence which shows current treatment or diagnosis for any psychiatric disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Without a currently diagnosed disability, service connection may not be granted.)  Without proof a current disability the Veteran's claim must fail.  

Consequently, the Board finds that service connection for PTSD based on a stressor experienced by the Veteran in service is not in order.  The preponderance of the evidence is against the claim.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125.

Arthritis

The Veteran contends that he is entitled to service connection because due to his military service he currently experiences chronic left shoulder and bilateral hips arthritis  

Service treatment records reveal that the Veteran was seen in July 1963 for multiple abrasions to the left arm, armpit, and right hand middle finger.  There were no further complaints of treatment for any left arm, or shoulder pathology within the Veteran's service treatment records.  The Board notes that the Veteran was seen in February 1964 for neck pain on the right side radiating into the right shoulder, diagnosed as a neck and shoulder strain.  This condition resolved as there are no other complaints or treatment noted for the remainder of the Veteran's service period.  Additionally, the Board notes that this was treatment for the Veteran's right shoulder and not the left shoulder the Veteran now claims warrants service connection.  

Service records further reveal that the Veteran was diagnosed with a left indirect inguinal hernia, which was operated on in July 1960; however, it was found at the time that no hernia existed but a large lipoma was removed.  This issue resolved and the Veteran was asymptomatic until June 1963.  The Veteran was seen in June 1963 for left hip pain radiating towards his left testicle.  There was no tenderness noted in the hip area or the left testicle but a small mass was felt in the lower part of the testicle.  The Veteran was treated and the issue resolved.  There are no other complaints or treatment for any left hip or left side lower extremity pathology in the remainder of the service treatment records.  

Service treatment records are completely negative for complaints, treatment, or diagnosis of any right hip pathology, injury, or trauma.  

Post service the Veteran's VA treatment records do not show any complaints, treatment, or diagnosis of any left shoulder, or bilateral hip pathology.  There are also no records submitted showing diagnoses of left shoulder, or bilateral hip arthritis by x-ray evidence.  

The Veteran was afforded a VA joint examination in July 2008.  The Veteran reported to have an on-set of left shoulder problems in 1959 when he fell and hit his shoulder while sleeping on deck.  He further reported that this was treated with over the counter pain medication and that he was asymptomatic until 2004.  He stated that he currently cannot move his shoulder above shoulder level.  

With regard to his hips, the Veteran stated that he was treated in-service for a bruised left hip due to a slip and that he did not injure the right hip but that his pain comes from the wear and tear of being on board a ship.  He further reported that his hips were okay until 2005 when his left hip began to hurt.  The right hip began hurting in 2007.  He stated that currently the hips hurt all the time with or without weight-bearing and further reported that he had been informed he needed a hip replacement on the left hip, although he had never undergone any x-ray examinations. 

The Veteran reported the symptoms of giving way, pain, stiffness, and weakness of each joint.  He stated that the motion of each joint is affected and that he experiences daily flare-ups where 50 percent of motion is lost, with the left hip flare-ups being severe.  The Veteran denied any episodes of sublaxtion or dislocation.

After a full examination, the Veteran was diagnosed with a left shoulder strain and bilateral hip strain.  The examiner opined that the Veteran's diagnosed disabilities were not related to or caused by any event during his period of military service.  He reasoned that there were no chronic shoulder or hip diagnoses given during the Veteran's period of military service or after discharge.  He further asserted that there were no complaints or treatment of the left hip or any shoulder complaint after 1963.  Finally, the examiner stated that the medical evidence presented for the left shoulder and bilateral hips did not demonstrate continuity of care and x-ray findings are negative for arthritis.  

After a review of the evidentiary record, the Board finds that entitlement to service connection for left shoulder arthritis and bilateral hip arthritis is not warranted.  

The Board notes that there is no medical evidence linking the Veteran's current left shoulder and bilateral hip strain diagnoses and his period of service.  Additionally, there is no evidence of any current arthritis diagnosis to any of the claimed joints.  The submitted evidence only serves to establish that the Veteran currently has diagnoses for a left shoulder strain and bilateral hip strains.  

The first indication that the Veteran had any left shoulder or bilateral hip problems was not until over 40 years after he was discharged from active duty.  

The absence of clinical treatment records for many years after active duty is probative evidence against continuity of symptoms since service.  Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

The passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

A veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  However, in this case, there is no medical evidence of a nexus between the Veteran's current disabilities and his military service.  

The Board notes that the Veteran himself reported at the July 2008 examination that he did not experience chronic symptoms from his military service until the present.  In fact, he reported that his shoulder was without symptomology until 2004 and that his hips were okay until at the earliest 2005.  Therefore, service connection on the basis of continuity of symptomatology is not for consideration.  

Nothing in the evidentiary record shows that the Veteran's current shoulder and bilateral hip strains are related to his active military service.  In fact, the only medical opinion on point, that of the July 2008 examiner, preponderates against an etiological relationship between the Veteran's current disabilities and his military service.  

As such entitlement to service connection for left shoulder arthritis and bilateral hip arthritis is denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

New and material evidence has not been submitted to reopen a claim for entitlement to service connection for frostbite of the feet and legs with arthritis, swelling, and weakness of the feet and knees.  The petition to reopen is denied.  

Entitlement to service connection for PTSD is denied.  

Entitlement to service connection for left shoulder arthritis is denied.

Entitlement to service connection for left hip arthritis is denied.

Entitlement to service connection for right hip arthritis is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


